1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on June 30, 2021.

3.	Claims 1,5-8,10-20,22-24 are allowed.

4.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a magnetoresistive position sensor for measuring position in at least a first direction, the sensor comprising: a magnet arranged to move in at least the first direction; and a differential field sensor arranged to detect movement of the magnet in the first direction, and to compensate for movement of the magnet in at least a second direction, wherein the differential field sensor comprises a plurality of magnetoresistive elements each having a respective sensing direction, the sensing directions of each of the the plane being substantially perpendicular to the first direction and a first pair of magnetoresistive elements of the plurality of magnetoresistive elements are arranged such that the sensing directions of the magnetoresistive elements of the first pair are in a substantially same direction in the plane.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY PATIDAR/Primary Examiner, Art Unit 2858